Per curiam:

The question presented in this case is controlled by the decision of this court in Roger H. Greene v. United States, decided June 7, 1937, 85 C. Cls. 548, in which it was held that an employee of the Panama Canal serving' under similar conditions whose service was terminated by resignation was entitled to commuted value of his cumulative-leave at the time of his separation from the service.
Judgment will, therefore, be entered in favor of plaintiff! for the amount claimed. It is so ordered.